

116 SRES 123 ATS: Designating March 2021 as “National Women’s History Month”.
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 123IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mrs. Feinstein (for herself, Ms. Collins, Ms. Murkowski, Mr. Merkley, Mr. Durbin, Ms. Cortez Masto, Mr. Markey, Mr. Kaine, Ms. Warren, Ms. Klobuchar, Ms. Hassan, Mr. Menendez, Ms. Duckworth, Mr. Casey, Mr. Cardin, Ms. Cantwell, Mr. Van Hollen, Mr. Blumenthal, Mrs. Murray, Mr. Warner, Ms. Baldwin, Mr. Wyden, Ms. Ernst, Mrs. Capito, Mrs. Shaheen, Ms. Rosen, Mr. Booker, Ms. Stabenow, Mr. King, Ms. Hirono, Mr. Heinrich, Ms. Sinema, Mrs. Gillibrand, Ms. Smith, Mrs. Hyde-Smith, Mrs. Fischer, Ms. Lummis, Mr. Padilla, Mr. Carper, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 23, 2021Committee discharged; considered and agreed toRESOLUTIONDesignating March 2021 as National Women’s History Month.Whereas National Women’s History Month recognizes and spreads awareness of the importance of women in the history of the United States;Whereas, throughout the history of the United States, whether in their homes, in their workplaces, in schools, in the courts, or during wartime, women have fought for themselves, their families, and all people of the United States;Whereas, even from the early days of the history of the United States, Abigail Adams urged her husband to Remember the Ladies when representatives met for the Continental Congress in 1776;Whereas women were particularly important in the establishment of early charitable, philanthropic, and cultural institutions in the United States;Whereas women led the efforts to secure suffrage and equal opportunities for women, and also served in the abolitionist movement, the emancipation movement, labor movements, civil rights movements, and other causes to create a more fair and just society for all;Whereas suffragists wrote, marched, were arrested, and ultimately succeeded in achieving—(1)the ratification of the 19th Amendment to the Constitution of the United States, which provides, The right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of sex.; and(2)the enactment of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), which extended the protection of the right to vote to women of color and language minorities;Whereas women have been and continue to be leaders in the forefront of social change efforts, business, science, government, math, art, literature, music, film, athletics, and other fields;Whereas women now represent approximately half of the workforce of the United States;Whereas women once were routinely barred from attending medical schools in the United States, but now are enrolling in medical schools in the United States at higher numbers than men;Whereas women previously were turned away from law school, but now represent approximately half of law students in the United States;Whereas, since the American Revolution, women have been vital to the mission of the Armed Forces, with more than 200,000 women serving on active duty and 2,000,000 women veterans representing every branch of service;Whereas more than 10,000,000 women own businesses in the United States;Whereas Jeannette Rankin of Montana was the first woman elected to the House of Representatives in 1916 and Hattie Wyatt Caraway of Arkansas was the first woman elected to the United States Senate in 1932;Whereas Margaret Chase Smith of Maine was the first woman to serve in both Houses of Congress;Whereas, in 2021, a record total of 144 women are serving in Congress, including 120 women in the House of Representatives and 24 women in the Senate;Whereas President Jimmy Carter recognized March 2 through 8, 1980, as National Women’s History Week;Whereas, in 1987, a bipartisan group of Senators introduced the first joint resolution to pass Congress designating Women’s History Month;Whereas, in 1987, President Ronald Reagan issued a Presidential proclamation proclaiming March 1987 as Women’s History Month;Whereas, in 2020, Congress passed the Smithsonian American Women’s History Museum Act (title I of division T of Public Law 116–260) to establish a national women’s history museum on or near the National Mall in Washington, DC; andWhereas, despite the advancements of women in the United States, much remains to be done to ensure that women realize their full potential as equal members of society in the United States: Now, therefore, be it That the Senate—(1)designates March 2021 as National Women’s History Month;(2)recognizes the celebration of National Women’s History Month as a time to reflect on the many notable contributions that women have made to the United States; and(3)urges the people of the United States to observe National Women’s History Month with appropriate programs and activities. 